Francis X. Conlon, J.
Motion to vacate a notice for examination before trial of defendants is denied. Section 288 of the Civil Practice Act provides for any party to take a deposition “ of any other party which is material and necessary ”. There is no authority for the proposition that the plaintiff may not examine before trial all codefendants if their testimony is material and necessary. Insofar as the specific objections to individual items of the notice are concerned, these are denied. By a recent decision of this court the plaintiff was ordered to serve a bill of particulars now and permitted to serve a supplemental bill on the conclusion of the examination. All of the items are proper as matters raised by the pleadings and necessary to comply with the defendants’ demands for particulars. However, as the plaintiff has expressed willingness to first examine the defendants Samuel H. Holding and John A. Billiard individually and as president of defendant Private Investors Corporation, the examination of these defendants will take place at Special Term, Part I of this court on February 1, 1957, at 11:00 a.m. or at such other time and place as the attorneys for the parties may agree. If it appears that the examination of the other defendants is material and necessary on the completion of this examination, it may be had on appropriate motion. Settle order.